OPINION AND ORDER
The respondent, William Morris Sawyer, whose bar roster address is Post Office Box 490, Russellville, Kentucky 42276, was admitted to the practice of law in the Commonwealth of Kentucky on March 17, 1994. In Logan Circuit Court Indictment No. 03-CR-209, Sawyer was charged with and pled guilty to cocaine possession in violation of KRS 218A.1415, a Class D felony. He also pled guilty to the offenses of possession of a prescription not in its original container (KRS 218A.210) and possession of drug paraphernalia (KRS 218A.500). Judgment on Sawyer’s plea was entered on January 2, 2004.
SCR 3.166(1) provides that “[a]ny member of the Kentucky Bar Association who pleads guilty to, or is convicted by a judge or jury of, a felony ... shall be automatically suspended from the practice of law in this Commonwealth.”
The Kentucky Bar Association (KBA) requests that this Court issue an order confirming the automatic temporary suspension of Sawyer pursuant to SCR 3.166, effective January 3, 2004, until superseded by subsequent order of this Court. As Sawyer has been pronounced guilty of a *479felony offense, the KBA’s request is hereby granted.
Accordingly, it is ORDERED that:
1. The respondent, William Morris Sawyer, is hereby suspended from the practice of law in this Commonwealth. Said suspension shall be effective from January 3, 2004, and shall continue until superseded by subsequent order of this Court.
2. If he has not already done so, Sawyer is directed to notify in writing all clients and all courts in which he has matters pending of his inability to practice law, within ten days from the date of entry of this Opinion and Order. Sawyer is further directed to furnish copies of said letters of notice to the Director of the Kentucky Bar Association.
3. Sawyer shall without delay, to the extent reasonably possible, cancel and cease any advertising activities in which he is engaged.
4. The Inquiry Commission shall commence disciplinary proceedings against Sawyer pursuant to SCR 3.160, unless already begun or unless the respondent resigns under terms of disbarment.
All concur.
ENTERED: May 20, 2004.
/s/ Joseph E. Lambert Chief Justice